—Order, Supreme Court, Bronx County (Anne Targum, J.), entered October 30, 2001, which granted defendants’ motion and cross motions for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for leave to amend the complaint, unanimously affirmed, with costs.
Plaintiffs’ malpractice cause against defendants, alleging that defendants, while representing plaintiffs in a personal injury action, improvidently settled the action for less than it was worth, was properly dismissed, since the proof before the motion court was insufficient to raise a triable issue as to whether plaintiffs would have received a higher amount but for the purported improprieties leading to the complained of settlement (see, Sumo Container Sta. v Evans, Orr, Pacelli, Norton & Laffan, 278 AD2d 169; Colleran v Rockman, 275 AD2d 222). Mere speculation that the action was worth more than the settlement amount of $140,000 was insufficient to sustain the legal malpractice claim (see, Pellegrino v File, 291 AD2d 60). Also properly dismissed was the claim pursuant to Judiciary Law § 487 since there was no proof that plaintiffs, in settling the personal injury action, sustained damages by reason of defendants’ conduct (see, Havell v Islam, 292 AD2d 210), and plaintiffs’ breach of contract claim was properly dismissed as redundant of their malpractice claim (see, Pellegrino v File, supra).
Leave to amend was properly denied since the proposed amendments did not render plaintiffs’ claims legally viable (see, Non-Linear Trading'Co. v Braddis Assoc., 243 AD2d 107, 116). Concur—Tom, J.P., Mazzarelli, Andrias, Sullivan and Friedman, JJ.